Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matter have overcome the rejections of the independent claim stated in the office action mailed on 02/02/2021. 
Regarding previous 103 rejection, independent claims 1, 7 & 16 as newly amended are patentably distinguished from Prior Art Odonnel et al. & John et al. and for the fact that Prior Art Odonnel et al. & John et al fail to describe the newly added features “isolating and conditioning the voltage signal or the current signal with an isolating and signal conditioning unit operable to generate an output signal the isolating and signal conditioning unit comprising a voltage/current isolator operable to isolate the voltage signal and the current signal and a signal conditioner operable to condition the voltage signal and the current signal the signal conditioner comprising a structure operable to alter the voltage and the current, the structure comprising at least one of a voltage clamp, a current clamp, a rectifier, a voltage scaler, and a current scaler” of claims 1, 7 & 16 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Claims 2-6, 9-15 & 17-20 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Examiner: 	/Trung Nguyen/-Art 2866
			April 7, 2021. 

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866